DETAILED ACTION
This office action is in response to applicant’s filing dated June 11, 2021.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1-3, 7, 8, and 11-21 is/are pending in the instant application.  Acknowledgement is made of Applicant's remarks and amendments filed June 11, 2021.  Acknowledgement is made of Applicant's amendment of claim(s) 1, 7, 8, 18, and 20; cancelation of claim(s) 4-6, 9, and 10; and addition of new claim 21.
Applicants elected without traverse Group I, drawn to an agent for the disinfection of surfaces and the destruction of bacterial metabolic products, said agent containing at least one percarboxylic acid together with a stabilizing agent in aqueous solution, characterized in that polyvinylpyrrolidone (PVP) is used as stabilizing agent as the elected invention and benzoic acid as the elected species in the reply filed on May 16, 2019.  The requirement is still deemed proper.  Claim(s) 13-15 and 17 remain withdrawn.
New claim 21 is directed to the elected invention and thus is presently under examination.
Claims 1-3, 7, 8, 11, 12, 16, and 18-21 are presently under examination as they relate to the elected species: benzoic acid.
Priority
The present application is a national stage entry of PCT/EP2017/052980 filed on February 10, 2017, which claims benefit of foreign priority to GERMANY 10 2016 102 485.6 filed on February 12, 2016.  The effective filing date of the instant application is February 12, 2016. 


Objections and/or Rejections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated (Maintained Objections and/or Rejections) or newly applied (New Objections and/or Rejections, Necessitated by Amendment or New Objections and/or Rejections, NOT Necessitated by Amendment). They constitute the complete set presently being applied to the instant application.


Modified Objections and/or Rejections
Modifications Necessitated by Claim Amendment
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oelschlaeger (DE 10 2012 012 178 A1, published December 19, 2013, machine translation obtained from Espacenet March 20, 2020, cited in a previous Office Action).
The Examiner notes that with regard to the transitional phrase "consisting essentially of", the phrase "consisting essentially of" has been construed as equivalent to "comprising". The transitional phrase "consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention. In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976) (emphasis in original).  For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355. See MPEP 2111.03.
In the instant case, Applicant has not demonstrated that the addition of other components such as additional solvents (e.g. alcohols) would materially change the characteristics of the instant invention. The specification of the instant application teaches that the agent may contain organic solvents, in particular ethanol and isopropanol; alcohol offers 
Regarding claim 20, Oelschlaeger teaches alcohol-containing and hygienically active cleaning, disinfecting and care agents for cleaning surfaces including inorganic surfaces [0001].  Oelschlaeger teaches alcohol-containing composition based on water, containing at least one or more aliphatic alcohols with a functional hydroxy group, characterized in that it contains at least one or more organic and inorganic peroxides, at least one or more di- or polyhydroxy compounds and at least one or more viscosity-increasing thickeners (claim 1) characterized in that the organic peroxides is percitric acid and perbenzoic acid (claim 3) and a thickener is polyvinylpyrrolidones (claim 9).  
Thus, the teachings of Oelschlaeger anticipate the composition of claim 20.

Response to Arguments
Applicant argues:
Oelschlaeger's teaching, as exemplified, leads away from the present invention. The claims allow thousands of combinations of agents and ingredients in an alcoholic solution. 

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
As set forth above, the transitional phrase "consisting essentially of", the phrase "consisting essentially of" has been construed as equivalent to "comprising".  As set forth above, Applicant has not demonstrated that the addition of other components such as additional solvents (e.g. alcohols) would materially change the characteristics of the instant invention. The specification of the instant application teaches that the agent may contain organic solvents, in particular ethanol and isopropanol; alcohol offers advantages in that it has additional bactericidal and fungicidal properties (see page 5, lines 8-10).  Moreover, the instant specification teaches the agent many contain a humectant, such as long-chain alcohols (see 
Moreover, MPEP 2123 states:
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994).  The fact that Oelschlager exemplifies the use of peracetic acid, hydrogen peroxide, acetic acid does not constitute a teaching away from the use of percitric acid and perbenzoic acid alternatives because such disclosure does not criticize, discredit, or otherwise discourage the use of these as the selected organic and inorganic peroxides for use in the disclosed compositions.   
Although the compositions taught by Oelschlaeger comprise ethanol or isopropanol in combination with glycerol and PEG 400, given the comprising language of the instantly claimed invention, the examiner notes that other ingredients are not precluded.  Moreover, the Examiner further notes that glycerol and polyglycols, and polyalkylene glycols are alternative embodiments and are not required by the disclosed compositions.
Modified Objections and/or Rejections
Modifications Necessitated by Claim Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 8, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the weight ratio of percarboxylic acids with respect to PVP is in the range between 1:10 and 10:1.  Claim 1 recited two species of percarboxylic acids, perbenzoic acid and percitric acid.  See MPEP 2173.05(e)(“if two different levers are recited earlier in the claim, the recitation of "said lever" in the same or subsequent claim would be unclear where it is uncertain which of the two levers was intended”).  In the instant case, two percarboxylic acids (perbenzoic acid and percitric acid) are named in claim 1, and claim 7 is directed to a ratio of percarboxylic acids to PVP.  It is unclear here whether each of the percarboxylic acids must be present in amounts to possess the claimed ratio or if the sum of the amounts of percarboxylic acids combined need to possess the claimed molar ratio to PVP.  Moreover, it is unclear if one of the percarboxylic acids present in amount sufficient to possess the claimed ratio would meet 

Similarly, claims 8 and 18 are directed to an aqueous solution containing 0.1 to 50% of percarboxylic acid and 1 to 25% w/w of percarboxylic acid, respectively.  It is unclear here whether the percarboxylic acids each must be present in the claimed amounts or of the amounts of percarboxylic acids combined need to possess the claimed amounts.  Moreover, it is unclear if one of the percarboxylic acids present in the claimed amount is sufficient to meet the limitations of the instant claims.  Thus, there is insufficient antecedent basis for this limitation in the claim.
Response to Arguments
Applicant argues:
Claim 1 has been amended to refer to the perbenzoic acid and percitric acid as percarboxylic acids and claims 7, 8, and 18 have been amended to refer to the percarboxylic acids, thereby obviating the objection.

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
MPEP 2173.05(e) states:  
A claim is indefinite when it contains words or phrases whose meaning is unclear. In re Packard, 751 F.3d 1307, 1314, 110 USPQ2d 1785, 1789 (Fed. Cir. 2014). If two different levers are recited earlier in the claim, the recitation of "said lever" in the same or subsequent claim each must be present in the claimed amounts and ratios or of the amounts of percarboxylic acids combined need to possess the claimed amounts and ratios.  Moreover, it is unclear if one of the percarboxylic acids present in the claimed amount or ratio is sufficient to meet the limitations of the instant claims.  Thus, there is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 7, 8, 11, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oelschlaeger (DE 10 2012 012 178 A1, published December 19, 2013, machine translation obtained from Espacenet March 20, 2020, cited in a previous Office Action) in view of Reichwagen (US 2008/0194689 A1).
The Examiner notes that with regard to the transitional phrase "consisting essentially of", the phrase "consisting essentially of" has been construed as equivalent to "comprising". The transitional phrase "consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976) (emphasis in original).  For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355. See MPEP 2111.03.
In the instant case, Applicant has not demonstrated that the addition of other components such as additional solvents (e.g. alcohols) would materially change the characteristics of the instant invention. The specification of the instant application teaches that the agent may contain organic solvents, in particular ethanol and isopropanol; alcohol offers advantages in that it has additional bactericidal and fungicidal properties so that the germicidal effects of the inventive composition is even enhanced (see page 5, lines 10-13).  The cited art suggest a water based alcohol containing composition comprising perbenzoic, percitric acid, PVP, and polysorbate. In view of the instant disclosure, it is unclear how the inclusion of additional agents, e.g. alcohols, would materially change the characteristics of applicant's invention. The addition of an alcohol in the composition does not change or “materially affect” the perbenzoic and percitric acid’s property of disinfecting body surfaces. Thus, alcohols are not excluded from the instant claims.
Regarding claims 1 and 20, Oelschlaeger teaches alcohol-containing and hygienically active cleaning, disinfecting and care agents for cleaning surfaces including inorganic surfaces [0001].  Oelschlaeger teaches alcohol-containing composition based on water, containing at least one or more aliphatic alcohols with a functional hydroxy group, characterized in that it contains at least one or more organic and inorganic peroxides, at least one or more di- or 
Oelschlaeger does not explicitly teach the polysorbate is polysorbate 20.
However, Reichwagen teaches a composition containing at least one percarboxylic acid, wherein the composition further comprises at least one ethoxylated, non-ethoxylated or oxypropylene unit containing a sorbitan ester (claim 32) wherein the sorbitan ester is polysorbate (claim 33); wherein the polysorbate is polysorbate 20 (claim 34), wherein the composition contains at least one acid including perbenzoic acid and percitric acid (claim 43).  Reichwagen teaches it has been particularly advantageous to select compositions that contain at least two percarboxylic acids because experience has shown that this may often produce synergistic effects; it was thus found that different kinds of percarboxylic acid were particularly suited for numerous specific purposes; perbenzoic acid can be effectively used to combat aflatoxins produced by fungus which are both toxic and carcinogenic; moreover, perbenzoic acid acts as a catalase inhibitor and percitric acid has proven especially suited to decompose biofilms and calcium encrustation in biofilms [0013].
Reichwagen teaches the use of percarboxylic acids as bactericide for disinfection purposes is known from prior art [0002]; percarboxylic acid solutions are produced by converting carboxylic acid with hydrogen peroxide in an aqueous medium in the presence of an acidic catalyst, usually sulfuric acid; the reaction that takes place results in an equilibrium forming between the percarboxylic acid as reaction product on the one hand and the reactants, i.e. the carboxylic acid and hydrogen peroxide on the other; after the reaction has been 
As such, since Oelschlaeger teaches a water based alcohol containing composition comprising perbenzoic acid and percitric acid, PVP, and polysorbate for cleaning inorganic surfaces, and since Reichwagen teaches that compositions for cleaning inorganic surfaces (i.e. surgical instruments and sanitary and kitchen areas) comprising percitric acid and perbenzoic acid and polysorbate 20, that polysorbate 20 improves stability of the percarboxylic acids, percitric acid and perbenzoic acid, and that the use of polysorbate 20 was proven particularly favorable, it would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize polysorbate 20 as the polysorbate in the compositions taught by Oelschlaeger with an expectation of success, since the prior art establishes that polysorbate 20 is particularly favorable for use in stabilizing a percarboxylic acids such as perbenzoic acid and percitric acid in aqueous solutions.
Taken together, all this would result in the composition of claim 1 with a reasonable expectation of success.

Regarding claim 7, Oelschlaeger teaches alcohol-containing composition based on water, containing at least one or more aliphatic alcohols with a functional hydroxy group, 

Regarding claim 8, Oelschlaeger teaches the peroxide, including perbenzoic acid and percitric acid, is present in the amount of 0.01% to 4.99%, preferably from 0.1 to 0.99%, particularly preferred from 0.2% to 0.6% (claim 3). 

Regarding claim 18,  Oelschlager teaches the peroxide, including perbenzoic acid and percitric acid, is present in the amount of 0.01% to 4.99%.
MPEP 2144.05 states: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).  
Regarding claim 11, Oelschlaeger teaches depending on the field of application it is possible to add inorganic mineral acids to the alcohol-containing composition in order to greatly reduce the pH.  This reads on a pH regulator.
Taken together, all this would result in the composition of claims 7, 8, 11, 18, and 20 with a reasonable expectation of success.


Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oelschlaeger (DE 10 2012 012 178 A1, published December 19, 2013, machine translation obtained from Espacenet March 20, 2020, cited in a previous Office Action) in view of Reichwagen (US 2008/0194689 A1) as applied to claims 1, 7, 8, 11, 18, and 20 above, and further in view of Baeck et al (US 5,629,278, cited in a previous Office Action).
Regarding claims 2 and 3, as set forth above, the combination of Oelschlager and Reichwagen suggest a composition comprising perbenzoic acid and percitric acid, polyvinylprrolidone, and polysorbate 20.  Moreover, Oelschlaeger teaches the compositions are viscous, gel-like disinfectants that decompose with a considerable time delay [0007].  Moreover, Reichwagen teaches the compositions may be prepared as a gel [0023].  Thus, the combination of Oelschlager and Reichwagen suggest gel formulations comprising perbenzoic acid and percitric acid, polyvinylprrolidone, and polysorbate 20.  
The cited art does not teach the PVP has the claimed molecular weights.
However, Baeck teaches compositions for use in general household cleaning operations (col 3, lines 49-50); the composition contain a detergent component including a surfactant (col 
It would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize the molecular weights of PVP taught by Baeck as a starting point for optimizing the molecular weight of PVP utilized in a composition comprising polyvinyl pyrrolidone and a peroxyacid, including perbenzoic acid and percitric acid because the molecular weight of a polymer in a composition is result-effective variables, i.e. a variable that achieves a recognized result. Therefore, the determination of the optimum or workable PVP molecular weight would have been well within the practice of routine experimentation by the skilled artisan. Furthermore, absent any evidence demonstrating a patentable difference between the compositions and the criticality of the claimed PVP molecular weight, the determination of the optimum PVP molecular weight given the guidance of the prior art would have been generally prima facie obvious to the skilled artisan. Please see MPEP 2144.05 [R-2](II)(A) and In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). ("[W]here the general conditions of claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").
.


Claims 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oelschlaeger (DE 10 2012 012 178 A1, published December 19, 2013, machine translation obtained from Espacenet March 20, 2020, cited in a previous Office Action) in view of Reichwagen (US 2008/0194689 A1) as applied to claims 1, 7, 8, 11, 18 and 20 above, and further in view of Beerse et al (US 6,294,186 B1, cited in a previous Office Action).
Regarding claims 12 and 19, Oelschlaeger teaches all the limitations of claims 12 and 19 (see above 102 rejection), except the claimed pH ranges.  
However, Beerse teaches an antimicrobial composition comprising a safe and effective amount of benzoic acid analog (claim 1) wherein the benzoic analog is benzoic acid (claim 5); and an example composition comprising PVP (polyvinylpyrrolidone) and benzoic acid (col 52, lines 1-14).   Beerse teaches the antimicrobial compositions of the present invention exhibit a pH of from about 1 to about 7; more preferably, the pH of the present compositions ranges from about 1.5 to about 5. In the most preferred embodiment, the pH of the compositions is from about 2 to about 4.  It would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to start with pH range taught by Beerse as a starting point to optimize the pH of a composition comprising perbenzoic acid, percitric acid, PVP, and polysorbate 20 with an expectation of success, because the pH of a composition is a result-effective variable, i.e. a variable that achieves a recognized result and prima facie obvious to the skilled artisan. Please see MPEP 2144.05 [R-2](II)(A) and In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). ("[W]here the general conditions of claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").


Claims 16 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oelschlaeger (DE 10 2012 012 178 A1, published December 19, 2013, machine translation obtained from Espacenet March 20, 2020, cited in a previous Office Action) in view of Reichwagen (US 2008/0194689 A1) as applied to claims 1, 7, 8, 11, 18 and 20 above, and further in view of Faris (US 5,977,050).
As set forth above, the combination of Oelschlager and Reichwagen suggest a composition comprising percitric acid, polyvinylprrolidone, and polysorbate 20.  Moreover,  Oelschlaeger teaches the combination of alcoholic solutions with percarboxylic acids and di- or polyhydroxy compounds for disinfection purposes are not described; the effectiveness of a biocide depends not only on various factors, but also on the exposure time; the biocidal liquids described so far have a considerable disadvantage in this regard; depending on the ambient conditions during surface disinfection, the peroxides evaporate or decompose more or less 
However, Faris teaches a sprayable cleaning gel (title); the extended dwell time and anti-static properties of the sprayable cleaning gel composition give rise to several benefits and advantages; the sprayable cleaning gel composition housed in a spray applicator is usable to clean surfaces at any angle (abstract).  Faris further teaches the extended dwell time of the sprayable cleaning gel composition leads to several significant improvements;  a spray applicator filled with sprayable cleaning gel composition will last longer than a similar spray applicator filled with a low viscosity (watery) cleaner because there will be less waste due to runoff (col 13, lines 31-38); the extended dwell time of the sprayable cleaning gel composition on the vertical surface means that the active cleaning ingredients in the sprayable cleaning gel composition remain in contact with the surface longer than would otherwise be possible if prima facie obvious for one of ordinary skill in the art to adjust the viscosity of the gel formulations comprising perbenzoic acid, percitric acid, polyvinylprrolidone, and polysorbate 20 suggested by Oelschlager and Reichwagen to formulate a sprayable gel composition since the prior art establishes that sprayable gel compositions possess several benefits and advantages including extended dwell time, resulting in the composition of claims 16 and 21 with a reasonable expectation of success.
Response to Arguments
Applicant argues:
One of the critical aspects of the present invention is the synergy obtained by the combination of PVP and polysorbate 20, which is one of the characteristics of the present invention. The only synergistic combination provided by Reichwagen is that obtained by combining at least two percarboxylic acids (page 5, lines 1-3 of the filed specification). 

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
The Examiner notes that the instant claims do not require the PVP and polysorbate 20 to be present in synergistic amounts only that they are present and that the percarboxylic acids, perbenzoic acid and percitric acid are present in specific ratio amounts to the PVP.  Moreover, as set forth above, Oelschlaeger teaches a water based alcohol containing composition comprising percitric acid, perbenzoic acid, PVP, and polysorbate for cleaning surfaces including skin.  Thus, the prior art explicitly teach a combination of polysorbate and PVP in a composition comprising percitric acid and perbenzoic acid.  As set forth above, it would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize polysorbate 20 as the polysorbate in the compositions taught by Oelschlaeger with an expectation of success, since the prior art establishes that polysorbate 20 is particularly favorable for use in stabilizing a percarboxylic acids such as percitric acid and perbenzoic acid in aqueous solutions.  In a review of the instant specification, data establishing synergistic effects of PVP and polysorbate for the disclosed compositions was not identified.


Maintained Objections and/or Rejections
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims  1-3, 5-12, and 16-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-4, 7-10, and 15 of copending Application No. 16/075,909 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
The instant claims are directed to a composition comprising perbenzoic acid and percitric acid together with a stabilizing agent and a surfactant, characterized in that the stabilizing agent is polyvinylpyrrolidone and the surfactant is polysorbate 20, all said components being dissolved in a solvent consisting essentially of water.  The copending claims are directed to an agent for disinfection of body surfaces containing perbenzoic acid and percitric acid, together with a stabilizer and polysorbate 20 as a surfactant, the stabilizing agent being polyvinylpyrrolidone, all components of said agent being dissolved in a solvent consisting essentially of water.  Thus, the composition of the copending application contains the same components.
 
.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
With regard to the double patenting rejection, applicant's request for this rejection to be held in abeyance until all other rejections are overcome has been acknowledged.  The double patenting rejection is maintained and held in abeyance.

Conclusion
Claims 1-3, 7, 8, 11, 12, 16, and 18-20 are rejected.
No claim is allowed.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYNA B RODRIGUEZ whose telephone number is (571)272-7088.  The examiner can normally be reached on 8am-5:00pm, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/RR/             Examiner, Art Unit 1628   

/MARCOS L SZNAIDMAN/             Primary Examiner, Art Unit 1628